                Case 20-10343-LSS               Doc 1053        Filed 07/29/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 :
In re:                                                           :    Chapter 11
                                                                 :
BOY SCOUTS OF AMERICA AND                                        :    Case No. 20-10343 (LSS)
DELAWARE BSA, LLC                                                :
                                                                 :    (Jointly Administered)
                                               1
                                     Debtors.                    :

    VERIFIED STATEMENT OF COALITION OF ABUSED SCOUTS FOR JUSTICE
                  PURSUANT TO BANKRUPTCY RULE 2019

         Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure, amended as of

December 1, 2011 (“Rule 2019”), the Coalition of Abused Scouts for Justice (the “Coalition”), by

its undersigned counsel, hereby submits this verified statement (the “Verified Statement”) in the

Chapter 11 cases of the above-captioned debtors (collectively, the “Debtors” and the “Bankruptcy

Cases”) and, in support thereof, states:

         1.       On or around July 18, 2020, the members of the Coalition, by and through their

counsel, formed the Coalition and retained Brown Rudnick LLP and Blank Rome LLP (together,

the “Coalition Counsel”) to represent them in connection with the Coalition’s claims and interests

in respect of the Debtors and the Bankruptcy Cases. The Coalition is comprised of more than

10,000 sexual abuse victims (collectively, the “Coalition Members”). Each Coalition Member, a

party-in-interest, holds claims against the Debtors that may include, but are not necessarily limited

to, unsecured claims and administrative claims.

         2.       Each Coalition Member is a Sexual Abuse Survivor (as defined in the Debtors’ bar

date order [D.I. 695]). As a result, the identity of each member is highly confidential. Nonetheless,



1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.


123651221
                Case 20-10343-LSS             Doc 1053        Filed 07/29/20        Page 2 of 3




in accordance with Rule 2019, a list of the names and addresses of each current Coalition Member

may be provided upon request by a proper party in interest and subject to a confidentiality

agreement, or may otherwise be filed with the Court or provided to the Office of the United States

Trustee under seal.

        3.       Nothing contained in this Verified Statement should be construed as (i) a waiver or

release of any claims filed or to be filed against, or interests in, the Debtors held by any Coalition

Member or any other entity, or (ii) a limitation upon, or waiver of, any Coalition Member’s rights

to assert, file and/or amend its claims in accordance with applicable law and any orders entered in

these cases establishing procedures for filing proofs of claim.

        4.       Other than as disclosed herein, the Coalition Counsel does not represent or purport

to represent any other entities with respect to the Bankruptcy Cases.2 In addition, the Coalition

Members and the Coalition do not purport to act, represent, or speak on behalf of any other entities

in connection with the Bankruptcy Cases.

        5.       The undersigned declares under penalty of perjury that this Verified Statement is

true and accurate to the best of his/her knowledge, information and belief.




2
  Blank Rome LLP, Delaware counsel to the Coalition, has in the past represented Lianfen Qian, a personal injury
claimant, and currently represents Infor (US), Inc., a software licensor to the Debtors, in the Bankruptcy Cases in
matters unrelated to the Coalition. Blank Rome LLP has set up an ethical wall between the attorneys representing the
Coalition and the attorney representing Infor (US), Inc. in the Bankruptcy Cases. Blank Rome LLP will not represent
the Coalition or any Coalition Member in any matter that may be adverse to Infor (US), Inc.
                                                         2
123651221
             Case 20-10343-LSS        Doc 1053     Filed 07/29/20    Page 3 of 3




        6.    The Coalition reserves the right to amend or supplement this Verified Statement in

accordance with the requirements set forth in Rule 2019.


Dated: July 29, 2020                        BLANK ROME LLP
Wilmington, Delaware
                                            /s/ Stanley B. Tarr
                                            Stanley B. Tarr (DE No. 5535)
                                            1201 Market Street, Suite 800
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 425-6423
                                            Facsimile:      (302) 252-0921
                                            E-mail:         Tarr@BlankRome.com


                                                   -and-

                                            BROWN RUDNICK LLP
                                            David J. Molton, Esquire
                                            BROWN RUDNICK LLP
                                            Seven Times Square
                                            New York, NY 10036
                                            Telephone: (212) 209-4800
                                            E-mail: DMolton@brownrudnick.com

                                                   and
                                            Sunni P. Beville, Esquire
                                            Tristan G. Axelrod, Esquire
                                            BROWN RUDNICK LLP
                                            One Financial Center
                                            Boston, MA 02111
                                            Telephone: (617) 856-8200
                                            E-mail: sbeville@brownrudnick.com
                                            E-mail: taxelrod@brownrudnick.com
                                            Co-Counsel to the Coalition of Abused Scouts for Justice




                                               3
123651221
